Name: Commission Regulation (EEC) No 16/80 of 4 January 1980 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 1 . 80 Official Journal of the European Communities No L 3/5 COMMISSION REGULATION (EEC) No 16/80 of 4 January 1980 fixing the amount of the subsidy on oil seeds information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2415/79 (3), as last amended by Regulation (EEC) No 3004/79 (*) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2415/79 to the HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 7 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 January 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 78, 30 . 3 . 1979, p. 1 . (&gt;) OJ No L 275, 1 . 11 . 1979, p. 43 . (&lt;) OJ No L 337, 29 . 12. 1979, p. 49 . No L 3/6 Official Journal of the European Communities 5. 1 . 80 ANNEX to the Commission Regulation of 4 January 1980 fixing the amount of the subsidy on oil seeds (ECU / 100 kg) CCT heading No Description Subsidy ex 12.01 ex 12.01 Colza and rape seed Sunflower seed 18-219 20-405 (ECU / 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of January 1980 February 1980 March 1980 April 1980 May 1980 June 1980 ex 12.01 ex 12.01 Colza and rape seed Sunflower seed 18-219 20-405 18-113 20-850 18-494 21-149 18-181 21-149 18-181 18-181